DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Invention I in the Response filed on 23 November 2021 is acknowledged. Claim 1 and new Claims 9-21 are directed to Invention I. Claims 2-8 have been cancelled in the amendment filed in the Response. Therefore, Claims 1 and 9-21 are presently pending in this application.  
Priority
The Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 11/601,150 (CIP) and Provisional Application Nos. 60/737,808, 60/743,062, and 60/743,326 , fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, since these disclosures are silent with respect to the specific electrical stimulation lead structures including the first and second shaped sections configured to maintain the distal end substantially immobile in the vein of the patient for stimulation of a phrenic nerve.
Prior-filed applications, Application No. 12/150,654 and Provisional Application No. 60/926,910 disclose these features of Claims 1 and 9-21, and therefore the Examiner considers 30 April 2007 to be the effective filing date of Claims 1 and 9-21. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1, 9, and 16-18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Shuros et al. (US Publication No. 2007/0282376).
Regarding Claim 1, Shuros et al. discloses an electrical stimulation lead (Abstract, Paragraph 0029) for delivering energy to a nerve lying close to a vein of a patient (nerve stimulation though veins/vessels, Paragraph 0027, 0029, 0038, 0051) comprising: an elongate lead body (118, 112, Fig. 1, Paragraph 0029) having a proximal end (114, Fig. 1) and a distal end (116, Fig. 1);  a plurality of electrodes (120, 122, Fig. 1; 342, 344, Figs. 3-5; 1122, 1120, 1222, 1220, Figs. 11-12) to stimulate a phrenic nerve of the patient (phrenic nerve stimulation target, 0027, 0038, 0051), the plurality of electrodes being located along the lead body near the distal end (Paragraph 0029, 0056, 0059-0060);  a proximal connector having an electrical connection (connector of lead to stimulator; see 112/114, Fig. 1; 310, Fig. 3; 410, Fig. 4; 510, Fig. 5, Paragraph 0034, 0029, 0036, 0059-0060); and a plurality of conductors located in an interior of the lead body (wires of lead 112 electrically connecting electrodes to stimulator, Figs. 3-5, Paragraph 0028-0029, 0036-0037, 0039, 0042, 0045) connecting each electrode of the plurality of electrodes to the electrical connection (wires of lead 112 electrically connecting electrodes to stimulator, Figs. 3-5, Paragraph 0028-0029, 0036-0037, 0039, 0042, 0045);  wherein the distal end of the lead body includes a first shaped section and a second shaped section (see first and second shaped sections in Figs. 11 and 12 annotated below),  the first and second shaped sections each having an arcuate shape (see first and second shaped sections in Figs. 11 and 12 annotated below) to cause a bias force to be exerted by the electrical stimulation lead to maintain the distal end substantially immobile in the vein of the patient (Paragraph 0056, 0059-0060, Claims 1 and 2).


    PNG
    media_image1.png
    250
    413
    media_image1.png
    Greyscale


Regarding Claim 9, Shuros et al. discloses an electrical stimulation lead wherein the first shaped section lies in a first plane and the second shaped section lies in a second plane which intersects the first plane (see plane [arrows] of first and second shaped sections of Figs. 11-12 annotated above, where the two planes intersect at an angle, Paragraph 0059-0060).  
Regarding Claims 16 and 17, Shuros et al. discloses an electrical stimulation lead wherein the distal end of the lead body (Paragraph 0056, 0060) terminates in a tapered distal tip (distal tip is pointed/tapered, see Fig. 12), wherein the plurality of electrodes is disposed proximal of the tapered distal tip (electrodes 1122, 1120, 1222, 1220 are proximal to tapered tip, Fig. 12).
Regarding Claim 18, Shuros et al. discloses an electrical stimulation lead wherein the plurality of electrodes includes only two electrodes (embodiment with two electrodes, 1122, 1120, Fig. 11; Paragraph 0059, 0056).  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shuros et al.
Regarding Claim 10, Shuros et al. discloses an electrical stimulation lead wherein a distal-most segment of the distal end of the lead body (116, 112, Fig. 1, Paragraph 0029) lies at an angle with respect to second shaped section (see distal-most segments at an angle with respect to the second shaped segment in Figs. 11-12 above), and wherein it appears from Figs. 11-12 that the angle may small [e.g. approximately less than 30 degrees], but does not explicitly disclose wherein a distal-most segment of the distal end of the lead body lies at an angle of approximately 15 degrees with respect to second shaped section. However, it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the distal-most segment of the distal end of the lead body to be at a 15 degree angle with respect to second shaped section, or any specific angle, in order to atraumatically be implanted within a vessel depending on the size/curvature of the implanted location, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore, absent a teaching as to criticality that an exactly 15 degree angle of the distal-most segment provides an advantage, solves any stated problem, or is used for any particular purpose, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding Claims 11 and 12, Shuros et al. discloses an electrical stimulation lead wherein the distal end of the lead body (Paragraph 0056, 0060) terminates in a tapered distal tip (distal tip is pointed/tapered, see Fig. 12), wherein the plurality of electrodes is disposed proximal of the tapered distal tip (electrodes 1122, 1120, 1222, 1220 are proximal to tapered tip, Fig. 12).
Regarding Claim 13, Shuros et al. discloses an electrical stimulation lead wherein the plurality of electrodes includes only two electrodes (embodiment with two electrodes, 1122, 1120, Fig. 11; Paragraph 0059, 0056).  

Claims 14, 15, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shuros et al. in view of Kelley et al. (US Publication No. 2002/0165536). 
Regarding Claims 14, 15, 19, and 20, Shuros et al. discloses an electrical stimulation lead wherein the lead comprises a stylet or guidewire for implantation (Paragraph 0058, 0059, 0060), but does not explicitly disclose either that the lead body includes a guide-wire lumen extending entirely through the lead body, or wherein the lead body includes a stylet lumen extending partially but not entirely through the lead body.  
However, Kelley et al. teaches an electrical stimulation lead configured to be implanted within a vessel comprising electrodes (Abstract, Paragraph 0011), wherein either the lead body includes a guide-wire lumen (34, Fig. 19, 20) extending entirely through the lead body (47/46, Fig. 19, 20; Paragraph 0013-0014, 0163, 0164), or alternatively wherein the lead body includes a stylet lumen (34, Fig. 21) extending partially but not entirely through the lead body (44/45, Fig. 21; Paragraph 0166), or alternatively both types of lumens (Paragraph 0167).  It would have been obvious to one having ordinary skill in the art at the time of the invention to include a guide-wire lumen extending entirely through the lead body, and/or a stylet lumen extending partially but not entirely through the lead body, as taught by Kelley et al., in the electrical stimulation lead disclosed by Shuros et al., in order to precisely guide the stimulation lead into a specific position within the vessel, as taught as an objective of both Shuros et al. (Paragraph 0058-0060) and Kelley et al. (Abstract, Paragraph 0163, 1064, 0166-0167). 
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shuros et al. in view of Deem et al. (US Publication No. 2006/0041277). 
Regarding Claim 21, Shuros et al. discloses an electrical stimulation lead as described above, but does not specifically disclose wherein the lead body includes a drug-eluting coating. Deem et al. teaches an electrical stimulation lead for providing stimulation to a nerve (Abstract, Claim 1, Paragraph 0057, 0083) wherein the lead body includes a drug-eluting coating (Paragraph 0057, 0141, 0142). It would have been obvious to one having ordinary skill in the art at the time of the invention to include a drug-eluting coating on the lead body, as taught by Deem et al., in the electrical stimulation lead disclosed by Shuros et al., in order to facilitate or retard tissue in-growth for implantation compatibility, and/or to enhance energy application, as also taught by Deem et al. (Paragraph 0057, 0141-0142).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
Pianca et al. (US Publication No. 2003/0050681) discloses a medical electrical lead with curved segments to facilitate placement within a vessel (Abstract, Paragraph 0009-0010, Figs. 3, 4, 9).
Bakels et al. (US Patent No. 6,301,507) discloses a medical electrical lead with curved segments at distinct angles in different planes to facilitate implantation (Abstract, Fig. 4a, 6; Col. 2, Lines 27-67)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 



Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792